Plaintiff Carrie E. Plate is administratrix of the estate of her father, Edson L. Potter; she is joined in this suit with her mother, Melvina M. Potter. She is plaintiff individually inPlate v. Detroit Fidelity  Surety Co., ante, 482, handed down herewith. The sale of stock of defendant company to Mr. and Mrs. Potter was made by the same agent and upon the same representations as in the other case; the same questions are involved in this case as in that one and this case is controlled by the opinion in that case.
For the reasons stated by Mr. Justice WIEST in that case, the decree in this case will be affirmed. Plaintiffs will recover costs in this court.
CLARK, C.J., and McDONALD, SHARPE, STEERE, and WIEST, JJ., concurred. BIRD and MOORE, JJ., did not sit. *Page 490